Explanations of vote
I voted in favour of the report by my German colleague, Mrs Niebler, on the proposal for a Council decision concerning the conclusion of the Agreement on Scientific and Technical Cooperation between the European Community and the State of Israel. I wholeheartedly congratulate the European Commission, which negotiated this Agreement based on the principles of mutual benefit, reciprocal opportunities for participating in each party's programmes and activities in the areas covered by the Agreement, non-discrimination, effective protection of intellectual property and equitable sharing of intellectual property rights.
I voted in favour of the report by my Spanish colleague, Mr Galeote, on the proposal for a Council decision authorising France to apply a reduced rate of excise duty on 'traditional' rum produced in its overseas departments and repealing the Council Decision of 18 February 2002.
The proposed decision authorises France to apply a reduced rate of excise duty on a significant quota of 'traditional' rum produced in its overseas departments from 1 January 2007 to 31 December 2012. It increases the volume and duration of the tax arrangements currently applied to traditional rum because the situation has worsened over the last few years. This is excellent news for cane-sugar-rum sector production, which is crucial to the economic and social balance of these territories.
I am pleased that this vote at first reading without amendment is opening the way to a swift adoption of this text and I recognise the important work done by my French colleague, Mrs Sudre, who staunchly defended this matter in the Committee on Regional Development.
The new tax arrangements take account of the fact that the competitiveness of traditional rum from the overseas departments has deteriorated considerably since 2001, and that support for the cane-sugar-rum sector is crucial to the economic and social balance of these regions.
The measure is proportional to the additional costs borne by the sector as a result of the handicaps associated with outermost region status, particularly remoteness, the small market and the difficult topography, which explains the high price of sugar cane.
The Commission opportunely took into account that 40 000 jobs depend directly or indirectly on sugar cane cultivation, across a total of 5 500 farms. The new tax system should also contribute to the maintenance of ten distilleries in Guadeloupe, nine in Martinique, three in Réunion and one in French Guiana, as well as 22 000 jobs directly connected with rum production.
European aid will help ensure a trade outlet for rum from the overseas departments, resisting competition from ACP producers, and will benefit local producers who have been waiting for a positive sign, conscious of the extreme difficulties they face over the next few years, particularly following the devastation wrought by Cyclone Dean in the Antilles last month.
in writing. - (SV) I voted against Gerardo Galeote's report today. France must not be allowed to favour rum producers in its overseas departments by lower taxes than permitted. The best way to help agriculture in the less developed countries is through tariffs on agricultural products from all countries in the world and by scrapping the common agricultural policy (CAP). In addition, excise duties on alcohol serve the purpose of moderating alcohol consumption. The damaging effects of alcohol are exactly the same when the alcohol is produced in Guadeloupe or Martinique as when it is produced somewhere else.
I voted in favour of the report by my German colleague Mr Mayer on the amended proposal for a directive of the European Parliament and of the Council on passenger hand-holds on two-wheel motor vehicles (codified version).
I am taking advantage of this explanation of vote to criticise the delay in the codification of European law. With regard to this matter, the facts date back to 27 March 2003, when the European Commission presented a proposal for a directive of the European Parliament and of the Council codifying Council Directive 93/32/EEC on passenger hand-holds on two-wheel motor vehicles. In its opinion of 26 June 2003 the Consultative Working Party of the legal services set up under the Interinstitutional Agreement of 20 December 1994 on an accelerated working method for official codification of legislative texts stated that this proposal did indeed confine itself to straightforward codification, without any substantive changes to the acts covered by it. Yet it is only in September 2007 that we are voting on this codification. This is not right. I call on the European Commission to accelerate the codification of European law.
I voted in favour of the report by my German colleague Mr Mayer on the amended proposal for a directive of the European Parliament and of the Council on stands for two-wheel motor vehicles (codified version).
I am taking advantage of this explanation of vote to criticise the delay in the codification of European law. The facts date back to 28 March 2003, when the European Commission presented a proposal for a directive of the European Parliament and of the Council codifying Council Directive 93/31/EEC on stands for two-wheel motor vehicles. In its opinion of 26 June 2003 the Consultative Working Party of the legal services set up under the Interinstitutional Agreement of 20 December 1994 on an accelerated working method for official codification of legislative texts stated that this proposal did indeed confine itself to straightforward codification, without any substantive changes to the acts covered by it. Yet it is only in September 2007 that we are voting on this codification. This is not right. I call on the European Commission to accelerate the codification of European law.
I voted in favour of the report by my German colleague Mr Mayer on the proposal for a directive of the European Parliament and of the Council relating to the space for mounting the rear registration plate of two or three-wheel motor vehicles (codified version).
I am taking advantage of this explanation of vote to criticise the delay in the codification of European law. With regard to this matter, the facts date back to 5 September 2006, when the Commission presented the proposal for the codification of Council Directive 93/94/EEC of 29 October 1993 relating to the space for mounting the rear registration plate of two or three-wheel vehicles. I do not know whether this was referred to the Consultative Working Party of the legal services set up under the Interinstitutional Agreement of 20 December 1994 on an accelerated working method for official codification of legislative texts. In any case, it is only in September 2007 that we are voting on this codification. This is not right. I call on the European Commission to accelerate the codification of European law.
in writing. - (PT) We know that Community education and training statistics were developed in the past decade based on an informal agreement between the Member States as a response to the Council Resolution of 5 December 1994 on the promotion of education and training statistics in the European Union.
Those statistics are compiled by the Member States and forwarded to the Commission (Eurostat) annually on a voluntary basis through a joint action carried out with the OECD and the UNESCO Institute for Statistics, usually referred to as the 'UOE data collection'. Eurostat also collects data on education, training and lifelong learning through other sources in addition to data on vocational training in enterprises.
Now there is an attempt to have a new legal framework to regulate and formalise the production of Community statistics if there is to be a viable system for producing statistics in these sectors, but there were some gaps and some confusion which it was necessary to clarify during the Parliamentary debate. The final text therefore appears to ensure greater transparency; it is also hoped that implementation will not impose undue administrative or financial burdens.
in writing. - (SK) I congratulate Nikolaos Sifunakis on his well-prepared report. I voted unequivocally for the document submitted. As rapporteur for the Committee on Culture and Education in relation to a proposal to establish a European Qualifications Framework for lifelong learning, I welcome this legislative initiative from the Commission.
I consider it important, in the effort we are making to emphasise education, vocational training and lifelong learning in the context of the Lisbon strategy, to ensure that there is also feedback in response to that effort and concrete steps in the field of education in the European Union.
Comparable statistics will establish a viable system for collating statistical data on education and lifelong learning. We will have available to us the most meaningful possible statistical information which will help us focus attention on shortcomings or misplaced objectives in implementing Community education policy.
in writing. - (SV) The June List accepts the Commission's proposals and the European Parliament's amendments, provided the EU institutions respect the principle that education policy is a national matter.
However, in Amendment 7 the Committee on Culture and Education of the European Parliament proposes that a reference should also be included to the 'Charter of Fundamental Rights of the European Union'. There is no such thing. The EU Member States have not adopted any such charter. There was a reference to such a document in the draft Constitutional Treaty, which was rejected through the democratic process in the summer of 2005. On the other hand, all the EU Member States have signed the Council of Europe European Convention on Human Rights. This means that all EU citizens can assert their fundamental freedoms and rights in the European Court of Human Rights.
The EU charter represents the opposite of the 'leaner but keener' EU which is often mentioned in solemn speeches about subsidiarity. The EU should concentrate on cross-border matters, but stay away from matters on which the individual Member States can take their own decisions or which are already regulated in other international treaties.
It follows that the proposal for an EU Charter of Fundamental Rights should be rejected, of course along with the 'new' Treaty for the EU.
in writing. - (DE) The statistics prove what we all know: a good education promises a higher income and protection against unemployment. In this respect it is irresponsible of the EU constantly to allow in a vast number of unskilled migrants, who are then condemned to a life of unemployment and switch to moonlighting, as a result of which the low-wage sector comes under even greater pressure, who turn to crime or 'just' put pressure on the welfare state.
And if there really is a shortage of skilled workers, we should be training our own people instead of enticing cheap replacements from abroad with Green or Blue Cards, pushing wages down. On this note it is important to have statistical data in order to be able to respond to undesirable trends.
(DE) Mr President, I abstained from voting on the Jarzembowski report since high-speed routes in Europe have been extended in recent years, mainly between major cities, and shorter routes have been most appallingly neglected, despite the fact that 90% of journeys are made on shorter routes. On the one hand, Brussels is demanding that people become more mobile, and is wanting to shift traffic from road to rail, but on the other hand it is trying to bring into play precisely the opposite development with the magic formula of privatisation.
The EU needs to ensure that common standards and systems facilitate cross-border rail travel and important projects are promoted within the arterial roads. In the end, however, it must understand that private investors do not have the welfare of the country and its people in mind, but ultimately only their profits and returns on their investment.
(IT) Mr President, ladies and gentlemen, I voted in favour of the report by Georg Jarzembowski, partly because I hope that our excellent rapporteur will listen to the pensioners in Rome who, when I was leaving for Strasbourg, and knowing that this report was to be voted on, said to me: 'But Mr Fatuzzo, you haven't given an explanation of your vote for such a long time! We would like you to tell the European Parliament, even if when you speak everyone is leaving, thinking about their own affairs and chatting, we would like you to tell the President, who is listening to you carefully, that passes should finally be produced for free movement throughout Europe, for the pensioners who want to see Europe with their own eyes after having spent so many years working to build it.
in writing. - (PT) The conclusion of the process of negotiation between the EP and the Council on what is euphemistically called 'the development of the Community's railways' establishes the beginning of the liberalisation of international passenger services from 1 January 2010.
We would point out that in previous readings in the EP we tabled proposals for rejection of this European Commission initiative. However, the majority of the EP voted in favour of speeding up the liberalisation (and privatisation) of rail passenger services and attempted to include national passenger services as from 2017. That attempt was not, however, successful and did not obtain the majority required for adoption.
The liberalisation of rail transport is an attempt to hand over the (most profitable) lines to large private interests by privatising the operation of those lines (in particular by means of concessions), promoting the creation of monopolies at the expense of public funds.
Rail transport is a strategic sector for a country's development because of its important role in the movement of goods and in the mobility of workers and of the population in general, and it has enormous benefits for the environment and for social and territorial cohesion. What is required is the promotion and development of public rail transport systems in the various countries, not their privatisation.
That is why we voted against it.
in writing. - (DE) I am voting for liberalisation of international transport as from 2010.
Two years after the law comes into force at the latest, the European Commission should examine the impact of the directive and discussion on opening it up further will then take place.
Competition will thus be allowed to a limited extent and national suppliers will not be at risk.
I am relieved that the European Parliament has argued against the automatic liberalisation of national rail transport in 2017.
in writing. - (PL) I am voting in favour of Georg Jarzembowski's report on the joint text approved by the Conciliation Committee for a directive of the European Parliament and of the Council amending Council Directive 91/440/EEC on the development of the Community's railways and Directive 2001/14/EC of the European Parliament and of the Council on the allocation of railway infrastructure capacity and the levying of charges for the use of railway infrastructure.
The Third Railway Package constitutes a very important element of the regulations on transport. International passenger transport networks need to be opened up, and the European Commission should analyse the situation in the international passenger transport market with a view to taking a decision on further liberalisation which also covers national transport.
in writing. - (SV) I welcome the possibility of cross-border train traffic, but for a market to function properly competition must be on equal terms. It is therefore unfortunate that the EU is forcing through legislation under which countries that have not yet deregulated railway transport are to be given the right to compete with operators on a deregulated market where international train services are concerned. In practice this proposal gives state-aided railway companies the possibility of competing on a market where there is free competition, which in the long term poses the risk of deactivating market mechanisms. I have therefore chosen to vote against this report. State-aided railway companies should not be allowed to compete on a market with free competition.
in writing. - (PT) The proposal for a directive on the ' forms part of the 'Third Railway Package', which aims principally to promote the liberalisation of international rail passenger services.
Here too, it should above all be stressed that the first objective of this directive will be, through harmonisation, to remove any obstacles to the liberalisation of international rail passenger services which might derive from different rules on professional requirements in the sector within each country. The measure will also favour worker mobility in the sector.
In addition to the important set of questions which such a directive poses, it must be stressed that the adoption of harmonised rules at Community level on the certification of workers in the rail sector of each country must never jeopardise more progressive rights or standards already established at the level of each Member State, or deny the prerogative of each Member State to establish those rights and standards.
Here, too, reality shows that it is the liberalisation and privatisation of rail services which has jeopardised workers' rights and reduced the number of workers in the rail sector, with serious consequences for the level of service provided.
in writing. - (DE) I am voting for a standard driving licence for train drivers.
The harmonisation of training for drivers will also ensure greater safety in future on the railways. A minimum age of 20 and an appropriate school education and language training are now compulsory as conditions for being allowed to work as a train driver in international rail transport. The standardisation of training is key to a European rail network. The driving licence issued in a Member State will be recognised in future by all the other Member States.
in writing. - (PT) The 'Third Railway Package', which aims principally to promote the liberalisation of international rail passenger services, contains a regulation on 'rail passengers' rights and obligations'.
Above all, we can state that the essential aim of this regulation is to remove any obstacles to the liberalisation of international rail passenger services which might derive from different rules on passengers' rights and obligations in the various countries.
In addition to stressing this first point - which is the central issue - we certainly consider that it is essential to safeguard passengers' rights, starting with the right to a public rail transport service provided by public undertakings in each country.
Reality shows that it is the liberalisation and privatisation of rail services that jeopardise passengers' rights: they have led to a deterioration in the services offered to the public and in the conditions for passenger mobility as well as an increase in fares; they have meant the loss of hundreds of kilometres of track, station closures, a reduction in the number of workers in the rail sector and a threat to their pay and to labour rights.
This is a disastrous policy opposed by workers and the public.
in writing. - I supported this report on the conciliation agreement on regulation of the rights and obligations of rail passengers. This was originally intended to apply only to passengers on international journeys, and I am pleased that our views have been heeded, and that the rules will now include passengers on domestic journeys too.
From 2009, a reasonable set of basic rights will apply, including the right to accessible transport for people with reduced mobility. In addition, I welcome the fact that a scheme of compensation in the event of delays will be introduced.
in writing. - (DE) I am voting for a new passenger regulation as from 2009.
Among other things, the regulation governs compensation for major delays, companies' liability for passengers and their luggage, transport of disabled people and the information to be supplied by the rail companies. In practical terms this means that, in the future, when there is a delay in cross-border transport of between 60 and 119 minutes, customers will be entitled to a refund of 25 % of the fare. This rises to 50% for delays of more than two hours.
This does means more legal claims, but also greater certainty for rail customers.
It is now also up to the Member States to extend these rules to their national transport networks as soon as possible and not just after 15 years.
in writing. - This report on rail passengers' rights and obligations should be welcomed.
in writing. - (SV) Although the latest proposal does not impose such stringent requirements on train operators as previous ones, it still contains much too extensive provisions on everything from how tickets can be purchased (by telephone, on the internet and from ticket machines) to the liability of train operators for damage to passengers' luggage. There is also detailed regulation of various forms of compensation in the event of delays (compensation levels, entitlement to meals etc.) and minimum requirements for information on what may be the cause of any delays.
I chose to vote against the proposal because the operators must be allowed to develop their own services on the basis of the protection which passengers themselves demand (and are prepared to pay for in the form of higher fares). Furthermore the wide-ranging regulations are not proportionate to the value added which will be created by the replacement of regulations that already exist at Member State level in those countries which have opted for national legislation.
in writing. - (DE) Liberalisation of railways is not an end in itself; it must serve users and improve efficiency. Liberalisation in international transport is a natural thing because no one country should be able to close itself off from another. In national transport there can be no sense and no purpose in exposing the profitable lines to competition during liberalisation, whilst at the same time leaving the unprofitable lines to the public sector, with no compensation. With this in mind, I am anxiously awaiting the application of the recently adopted regulation on public passenger transport.
Parliament was able to stand up to the Member States and the rail companies for the rights of passengers, which is a huge success for the citizens of the EU. Particularly in transit countries like Belgium, a difference between international and national passengers would make no sense and would be unfair.
In this sense, the third railways package represents a step in the right direction, even though it will certainly not be the last.
in writing. - I will be voting for the compromise agreed by our rapporteurs with the Council of Ministers because I believe it is a step forward for the railway industry throughout the European Union, and is the best deal available to Parliament at this time.
However, the slow pace with which the railway industry works is not only frustrating but also acts as a very effective brake on the kind of radical action that is required to galvanise railways in many of our Member States.
A wide gulf exists between the railways of say France and Germany with those of Bulgaria and Romania. This gap needs to be closed if we are to be serious about developing a railway system that is clearly Europe-wide.
Finally, whilst I welcome the agreement that all railways should be fully accessible within 15 years, is it not a sad fact and an indictment on our railway industry that many people of reduced mobility do not have access to their railway in the 21st century? The railway industry is caught in a philosophy of 'can't do' rather than one of 'can do'.
I hope this package of measures at least moves us away from negativity and starts a more positive era for our railways.
(Explanation of vote abbreviated in accordance with Rule 163)
(PL) We have given our opinion on changes to the previous reform of the EU sugar market. This reform was drawn up in 2005 and was supposed to restore equilibrium in this market.
Sadly I have the impression that all these proposals are considerably restricting sugar beet growing in order to carve out a place for cane sugar. I am fundamentally opposed to this. We cannot allow traditional sugar beet growing and sugar production in the European Union to be eliminated.
I think that the new proposal put forward by the European Commission in May 2007, which is intended to provide incentives for the withdrawal of almost 3.8 million tonnes of sugar from the EU market, will again fail to bring about the anticipated results. If it comes to the threatened mandatory reduction in quotas in 2010, quota cuts cannot take into account changes in the size of quotas given up previously, voluntarily and for payment, to the restructuring fund, since in line with the aim of the reform, restrictions on production took place in less competitive regions, following receipt of appropriate financial compensation.
(CS) Mr President, unfortunately the proposed sugar reform has no positive outcome. This is due to the fact that, although the sugar reform seems to be based on economic factors, when the interested parties consider leaving the market they tend to take other factors into account.
Although the Czech Republic produces sugar on a profitable basis, we still renounced 22% of the quota: this quota is in the hands of Western Europe. Unfortunately, the measures proposed may have a negative impact on the Czech Republic. The same factors that make sugar production in our country profitable and give us the edge, such as the fact that the holdings of individual sugar beet growers are higher on average, may, in the light of these proposals, become a disadvantage if the farmers have the right to leave the market. A situation whereby those who need no subsidies to survive are leaving the market is hardly desirable. In this regard, the reform is moving in the wrong direction.
That is why I voted against both reports by the rapporteur, Mrs Batzeli.
(CS) Ladies and gentlemen, when the vote was held today I voted, together with my colleagues in the Czech Civic Democratic Party, against the reports by the rapporteur, Mrs Batzeli, on the reform of the sugar regime. So far this reform has damaged the Czech Republic: many sugar factories have closed and machinery and technology have lost their value. For many centuries my country had a tradition of sugar production and export. Now, because of a poor European Union policy, we have become a net sugar importer; that is the result of incompetent decision-making in Brussels. The Czech Republic has already decreased its sugar production by more than 20%. Other Member States of the European Union should do the same now, particularly the states that have not yet decreased their production at all. These are the reasons why I voted against the reform.
(LT) Ladies and gentlemen, the restructuring of the sugar industry and the changes in the organisation of the markets in the sugar sector are necessary. However, it is possible that the Commission's proposal will not solve problems but create even more in some countries' sugar market.
If a country is not able to set the priority order of criteria for the acceptance of growers' applications itself, taking into account farm productivity and the amount of production, it is possible that not only farms with the lowest productivity but also the competitive growers will stop producing sugar beet. In Lithuania's situation, sugar factories may face a shortage of raw sugar and this would have negative economic and social consequences.
Moreover, the Commission has not considered Lithuania's proposal to reduce the quota until 2010, taking into account not only whether a Member State voluntarily reduces its production quota, but also whether it has bought a supplementary production quota.
I would encourage the Commission to take account of the remarks made. Incidentally, I abstained in the vote on this project.
in writing. - (SV) We Swedish Social Democrats voted against Parliament's report on the common organisation of the markets in the sugar sector.
Basically we are favourably disposed to a reform of the Community sugar sector. However, we do not think that Parliament's proposed amendments add anything positive to the Commission proposal. We think that they pose the risk of cost increases in a sector of agriculture which is already far too large, something that we Swedish Social Democrats can never support.
In addition, we think that export subsidies for sugar must be completely removed in the long term. Subsidies which continue to be paid to agriculture should be given in the form of direct aid entirely decoupled from production.
As part of the reform of the common market organisation for sugar, the European Union wanted to help refineries adapt to the restructuring of the European sugar industry by granting EUR 150 million in 'transitional aid'.
I was delighted with this initiative, which among other things should help the Saint-Louis Sucre refinery in Marseille meet the new conditions on the sugar market without resorting to job cuts.
However, I also alerted the competent French and European authorities to the lack of transparency in the criteria for allocating this aid, which is the responsibility of the Member States.
Currently, this aid is not granted with the intention of maintaining the refining industry or preserving jobs. Neither is there any guarantee that this aid will not be used as an 'incentive to relocate' to countries outside the EU.
The new reform should have been an opportunity to clarify this point.
Regrettably, this has not been the case.
The matter is now in the hands of the Council. I am calling for greater vigilance from the Council, particularly of the French authorities, so that this issue, which affects the jobs of our fellow citizens can finally be clarified.
in writing. - (SV) The June List supports a radical reform of the sugar markets in the EU with a view to liberalising them as quickly as possible and giving sugar-producing countries outside the EU the chance to compete on fair terms.
The amendments proposed by the European Parliament's Committee on Agriculture and Rural Affairs in this report are nothing more than a further attempt to impede the rate of reform as much as possible so that a protectionist trade policy can continue. The amendments would also mean an increase in the cost of the industrial restructuring of existing refineries which the reform would involve, at the same time as more generous direct compensation to players on the sugar market.
The June List can never give its backing to a report which frustrates the purposes of reforms to the sugar market in the EU and which would inevitably dilute those reforms as well as jeopardise their completion. We oppose blatant attempts to renege on commitments which have been made to less developed countries.
For the above-mentioned reasons, therefore, we vote against this report.
in writing. - (PT) Reality has shown that in this as in other sectors, persuading small growers to renounce quotas and abandon production - as proposed for sugar beet and sugar production - with a view to promoting competition, has adverse effects; it accentuates development inequalities and will increase poverty and the exodus from the countryside. We therefore object to the European Commission's proposals and stress the need to reverse this policy and take account of the specific reality of the Member States and their production needs.
We therefore support food sovereignty and hence consider it unacceptable that a country such as Portugal, with only very limited sugar production, scarcely able to supply half the country's consumption need should be confronted with the obligation to reduce its quota for sugar produced from sugar beet. We consider it essential for the liberalising trend seen in successive CAP reforms to be reversed and measures to be taken to maintain national sugar beet production, supporting agriculture that is essentially focused upon food production and thus helping to safeguard the two factories' production as well as employment.
in writing. - (CS) The European Union is often justifiably criticised for interfering in a range of industrial sectors. Particularly controversial is its interference in the affairs of the food processing industry. It is true that some Member States create their own problems. A classical example is the strenuous effort by a number of countries in Central and Eastern Europe to liquidate cooperative farms even though they are prosperous.
In the Czech Republic several amended laws governing cooperative farming have been trying to achieve exactly this. Many cooperative farms have fallen apart and others have transformed into different legal entities. At the same time production has decreased in a range of industries, for example in the sugar beet growing industry. Furthermore, processing has unfortunately become detached from production as a result of privatisation. Most sugar factories have been acquired by foreign parties. This has resulted led to a disastrous situation in the sugar industry in the Czech Republic: the profits end up in the pockets of the foreigners while the losses hit the people of the Czech Republic. There has been more than a 20% decrease in sugar production in a country that had been exporting sugar for 150 years. Now the country must begin to import sugar and at the same time look for new opportunities for the farms that have been growing sugar beet until now. This untenable situation is not solved by Mrs Katerina Batzeli's reports; however, we voted in favour of them because they at least draw attention to the unsatisfactory situation. I would add a word of warning to those who see today's texts as a solution to the problem. I trust that we will return to the sugar issue and that the next time we will be able to respond more successfully to our farmers' needs.
in writing. - I support the report on reform of the sugar sector, although there are some areas of concern with this report. I do not agree with the report in its intent to apply the process of withdrawal of sugar surplus to cane refiners. This is in contrast to the Commission proposal to exclude cane refining from the withdrawal process. As the refiners are not directly part of the restructuring scheme, to reduce by withdrawal the refiners' traditional supply needs (TSNs) would have no effect on reducing the surplus of sugar on the EU market, because the EU would still have to meet its international obligation to import specified quantities of raw sugar from ACP countries. The amendment would, however, tend to weaken the impact of the measure in providing incentives to beet processors to dismantle their plant.
in writing. - I shall be voting in favour of the report that has been prepared by Ms Batzeli, because it is quite obvious that a restructuring of the sugar industry is required.
My only concern relates to Amendment 31, which, if passed, would still commit the European Commission to keeping the existing fund open up to 2011, and would be a negative aspect of this restructuring process.
This report, whilst not perfect, nevertheless strikes a balance between the needs of the producers and the obvious need to reform this sector. My only concern regards the effect any restructuring could have on sugar cane producers from developing countries. At all costs we must avoid a restructuring that protects beet producers at the expense of cane producers and I would hope that the Commission will ensure that this does not happen, whilst still being fair to our own farmers.
in writing. - When voting on agriculture reports such as this report on sugar, Members with a financial interest should declare it or decline from voting.
We should support the EU's commitment to achieving the ambitious goal of generating 20% of total energy consumed in Europe from renewable sources by 2020. Renewable energy offers numerous advantages for Europe: lower CO2 emissions, reduced European dependency and a contribution to job creation and growth.
However, we need to monitor the development of all renewable energy from the point of view of sustainability, depending of course on the capacities of the Member States, as well as saving energy through lower consumption and increased energy efficiency.
I regret that the Directive on electricity from renewable energy sources does not make cogeneration compulsory and will lead to the building of large-scale biomass power stations without cogeneration, which are not energy efficient and destabilise the market in timber for both industrial and energy generation purposes. There are examples of this in my own region, Limousin.
I am pleased therefore that the European Parliament is asking for a proposal on the heating and cooling sectors to be central to the future Framework Directive on renewable energies and I therefore voted in favour of the Thomsen Report.
in writing. - (PT) I voted in favour of the Thomsen report on the Roadmap for Renewable Energy in Europe, since I believe that increasing investment in renewable energy is essential to reduce the European Union's external energy dependence, cut CO2 emissions, and therefore help to combat climate change.
This report underscores the importance of the sustainable use of biofuels in the transport sector in order to reduce oil dependency and greenhouse gas emissions, thus lessening the environmental impact.
in writing. - (PT) This is a very unbalanced report, despite some positive changes compared with previous reports, in particular in that it admits that fossil energy sources will inevitably run out in the near future - although it makes no mention of high oil prices - and in that it recognises the environmental and social harm associated with the recently deified agrofuels.
However, it then forgets the need for a different set of energy policy priorities geared towards reducing costs for consumers, rationalising consumption in order to reduce it (and not merely through energy efficiency), less polluting public transport and a public policy that is genuinely in the peoples' interest.
The idea of setting up a Common European Energy Policy is an attempt to find ways of providing greater support for the sector's private financial groups, overriding the sovereign right of every Member State to set its own energy policies.
It also omits to analyse gaseous biofuels; it fails to stress the need to encourage research into and development of biogas and does not mention the Target 2020 Programme. That is because the main objective of the report is to guarantee ever greater profits, specifically by using the market in greenhouse gas emissions trading.
I voted in favour of this report, which encourages Member States to take the necessary measures to increase the share of renewables in their energy mix.
Renewables must become the 'stepping stone' to reaching the dual objective of increased security of supply and reduced greenhouse gas emissions.
The energy efficiency objective should not be seen as a precondition for achieving the 20% renewables target by 2020, but as a condition in its own right.
This will create new jobs and encourage research and innovation in the energy sector. I am thinking for example of research into increasing access to environmentally-friendly housebuilding materials.
Renewable energy is one of the best ways of protecting consumers and industry from the dual effects of increased energy imports and rising fuel costs.
Finally, I am pleased about freedom to choose the most appropriate renewable energy sources given that the potential to develop certain renewable energies varies because of the particular geological, hydrological and climatic conditions in each Member State.
in writing. - I supported the Thomsen report and strongly believe that more effort should be directed towards the promotion of renewable energy. My own country, Scotland, has immense potential in the field of renewable energy and the Scottish government has recently signalled its intention to promote as diverse a range of renewable technologies as possible. I believe that Scotland's efforts have a vital role to play in the EU's targets for renewable technology.
I voted against setting a 10% target for plant fuels, and in favour of calls for a full impact assessment before considering any possible biofuels target.
Biofuel production can accelerate global warming by speeding up the destruction of forests, peatlands, healthy soils and other ecosystems which are carbon sinks and which help to regulate the climate.
in writing. - (CS) I adore amateur performances. It does not matter much what subject the amateur covers, with his ideological blinders on: the result is always the same. A black and white description of reality; ecstatic conclusions divorced from the world of facts. In addition, in the course of practical application sometimes there are high costs and 'unexpected problems'.
Especially charming are the speeches by some of my fellow Members on such attractive topics as biomass and biofuels, which consume high levels of energy during the transportation of raw materials, processing and product distribution: as experience shows, this is a basic fact.
In order to reduce costs we should build small production units supplying local neighbourhoods with alternative fuels. I must stress that these sources cannot provide the solution to our power supply situation. They only offer a relatively slight improvement on the current situation.
The same is true of the rainwater harvesting systems that are becoming very popular and a number of other renewable energy resources.
In the next 10 years large cities and industry will depend on large-scale energy production and on natural gas. If we want to meet the Kyoto Protocol commitments, the countries with a rapidly growing gross domestic product will also have to build large power plants. This can mean only one thing: more nuclear power plants. Otherwise the European Union will soon become highly dependent on energy imports. The daydreams of romantic amateurs will not change this fact.
in writing. - (IT) I supported the Thomsen report, which confirms the need to obtain 20% of energy from renewable energy sources by 2020. This will be a major challenge for every European country, and we must no longer seek to evade the challenge or require only the most virtuous and far-seeing Member States to meet it.
I think differentiated national objectives need to be set, allocated fairly with regard to the existing levels of renewable energies, the energy mix and the differing development potentials that result from varied climate, geological and territorial conditions in the Member States. Renewable sources represent the future. Investment in innovation and technology will need to be huge in order to allow Europe to resolve the problem of energy dependency within a reasonable time-frame, guaranteeing affordable prices for users.
I believe, however, that we ought to be pragmatic, and avoid succumbing to hypocrisy. Imagining that the production of renewable energy will by itself allow us to meet such ambitious targets is unrealistic, although the preconceptions and often ideological ideas of certain left-wing and Green politicians may convince us otherwise.
What can save Europe in the medium term is an energy mix which also includes energy sources that are not wholly renewable, such as nuclear power, which, like it or not, accounts for one third of Europe's electricity production.
(Explanation of vote abbreviated in accordance with Rule 163 of the Rules of Procedure)
in writing. - (NL) In view of the fact that our party, the Dutch Socialist Party, attaches great importance to renewable energy sources and feels that action must be taken on a much wider scale in this respect, we have not voted against this report. However, it contains a few very negative issues. We strongly reject nuclear energy as a sustainable, renewable source of energy. In addition, we are opposed to the idea that energy markets must be liberalised at European level. Finally, we are of the opinion that solar energy, wind energy and water energy are better alternatives to biofuels.
in writing. - (EL) The Commission's proposal to set a production target of 20% of total energy from renewable sources, which must be achieved by each Member State and must be included in national action plans, would have been acceptable were it aiming to meet people's needs, reduce energy dependency, save energy, protect the environment and confirm that energy products are a public asset and not a commodity.
The EU guidelines, however, are aimed at profitability for investors and using renewable energy to pave the way for private capital, while guaranteeing the profitability of renewable energy. Although renewable sources of energy are natural and inexhaustible, and they contribute to reducing the use of pollutants, the environment continues to be ruined in the name of profit. An example is the uncontrolled promotion of wind farms for private profit, even in areas protected by NATURA.
As a result, the environment is a hypocritical pretext concealing the liberalisation of the energy sector and its effects on the people's interests. Energy is being dealt with as a commodity rather than as a common asset.
As for biofuels, it is a provocation to use food products for energy and not to feed the hungry when millions of people are starving to death.
in writing. - (DE) Even though the promotion of renewable energy is important, this should not be a pretext in relation to the EU Constitution for reducing even further the sovereign rights of Member States by the back door. Since this point has unfortunately not found its way into the present report, and no clarification has been made, I must therefore reject the present report.
Concentration on expensive nuclear power plants has obstructed the development of other energy technologies for far too long. The nuclear research budget is still seven to eight times higher compared with funds for renewable energy sources and energy efficiency. If the EU really is serious about renewable energy sources with its roadmap, it must provide a fairer distribution of subsidies here, but there is no indication of this in the report on which we are voting either.
in writing. - (PT) Increasing consumption is a sign of a generalised (if not always balanced) improvement in living conditions. Measures aimed at combating the negative effects of increasing consumption should therefore bear in mind that one of the factors in the equation - that growth cannot be altered. That then leaves the possibility of acting on two fronts: rationalising of consumption and improving the efficiency (particularly energy efficiency) of what we produce. That means that much of what we need to try to achieve depends upon research and innovation.
The approved resolution quite rightly stresses that 'renewable sources of energy are a key element in a sustainable energy mix, contributing to: reduced import dependency and diversification of the fuel mix; lower CO2 and other emissions; the development of new innovative technologies; and employment and regional development opportunities'; one of the conclusion's drawn is that greater use should be made of the EU's research and technology programmes to encourage the development of renewable energy technologies.
To sum up: I agree with the approach taken and am in favour of increasing investment to this end. That is the main reason why I voted in favour of the report.
We fully support the promotion of renewable energy, whether for transport, heating or electricity generation. Like all our fellow Members, we see it as a way of protecting the environment, but also of reducing our energy dependence.
However, we cannot support Mrs Thomsen's report. First of all, her real aim is not ecological or even economic, it is dogmatic: as indicated in the explanatory statement, the aim is to introduce a common European energy policy, and this must take precedence over everything else. However, energy policy, a matter of sovereignty and independence, should fall solely under national competence. In no way does this prevent cooperation and solidarity.
In addition, the proposals in the report do not seem sufficient to guarantee that national circumstances will be properly taken into account: not only geographical characteristics, but also specific economic constraints. The text is also silent on the ways of helping countries that are least advanced in this area to achieve a binding, universal target.
I say yes to renewables, but not as a pretext for extending the powers of the European Union.
in writing. - Renewable energy in Europe is an important issue, which, in my mind, does not get the recognition it fully deserves. In this era of energy crisis, global warming and diminishing stocks of the most traditional fossil fuels, it is right that Parliament should examine a better use of renewable energy. However, I would also like to point out that we still have large reserves of coal throughout the EU and, with the development of clean coal technology, I pose the question whether or not our abandonment of coal, as a source of energy, was premature?
I will support this report, but I think we must be realistic in what can be achieved with wind or wave energy, especially when matched up with the ever-increasing energy demands of the EU. I think it is right to ask the Commission to draw up action plans involving renewable energy including wind, wave and solar power generation, as well as developing a strategy for biofuels. Although in regard to this, we must ensure that we do not save the planet, environmentally, only to see its population starve to death, which is why the committee's call for a fair balance between food and energy production is a correct stance to take.
in writing. - In my country, Ireland, residential energy accounted for about 25 % of the total final energy consumption. A large proportion of this energy accounted for was connected to the consumption of energy for heat. Energy consumption in the domestic sector is greater than necessary, as people living in inefficient dwellings must consume more energy to heat their homes.
Improving a household's energy efficiency status can often be achieved by taking some relatively simple and inexpensive steps, such as fitting thermostatic valves onto radiators or using more energy efficient household appliances. Other measures include installation of full central heating systems, or the provision of insulation in cavity walls or lofts. These latter options can be more disruptive in the short term, but their impact is long lasting.
I would like to call on governments to promote insulation in housing and the other measures that I have mentioned. In promoting these measures one can save in energy costs whilst helping the environment. The VAT reduction on renovation should be promoted by governments. Better insulation would cut the residential energy consumption down by up to 5 %.
in writing. - I can vote for this report and believe that its overall objectives are balanced against the back-drop of continued concern over energy security. Renewables are an important aspect of our future electricity generation but still we need to work with existing energy production. If the EU can put its emphasis on the technology necessary to take it into the 21st century, it will also enjoy a competitive edge in this sector in the years to come.
in writing. - (NL) The report on the roadmap for renewable energy is a clever piece of work. It clearly states that the coming years are crucial and that a legislative framework is needed to support the codecision procedure in order to raise the current share of 7% renewable energy in the energy mix to 20% in 2020.
The report rightly emphasises the enormous potential of offshore wind energy: a possible contribution of 15% of the total EU energy demand by 2020, which could lead to the creation of 368 000 jobs. The necessary question marks have rightly been placed alongside the development of biofuels, certainly in relation to the necessity for sustainable production methods and the reasonable balance between food and energy production. The Group of the Greens / European Free Alliance would have put it somewhat more sharply and therefore request that a serious analysis be carried out into the effects of biofuels on the climate, the environment, the social structure and a secure food supply.
It is unfortunate that in the report, the target for biofuels remains unchanged at 10%. Another minus point in the report is Recital E, in which the nuclear lobby proposes nuclear energy as a 'bridge' technology. The Greens disagree with this and therefore submitted Amendment 2. Overall, this is a thorough report that merits our support.